DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2022 is being considered by the examiner.

Drawings
The drawings were received on 1/10/2022.  These drawings are accepted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erol Basol on 8/29/2022.  The application has been amended as follows: 

Claim 9 has been amended to recite: “A non-transitory computer-readable storage medium storing instructions, which when executed by one or more processors of a device, cause the device to perform:
detecting, via a first portion of a touch-sensitive surface of the device, one or more touch inputs from one or more objects external to the device; and
detecting movement of a mechanical input element that is at least partially internal to the device using a second portion, different from the first portion, of the touch-sensitive surface and a respective sensor, wherein the mechanical input element is manipulable by a user to cause the mechanical input element to move within the device.”

	Reasons for Allowance
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art fails to teach or suggest, “a touch-sensitive surface, wherein the touch-sensitive surface comprises:  
	a first portion configured to detect one or more touch inputs from one or more objects external to the device, and
	 a second portion different from the first portion; and 
a respective sensor, wherein the respective sensor and the second portion of the touch-sensitive surface are configured to detect the movement of the mechanical input element that is at least partially internal to the device”, as claimed. 
As to claim 8, the prior art fails to teach or suggest, “detecting, via a first portion of a touch-sensitive surface of a device, one or more touch inputs from one or more objects external to the device; and 
detecting movement of a mechanical input element that is at least partially internal to the device using a second portion, different from the first portion, of the touch-sensitive surface and a respective sensor, wherein the mechanical input element is manipulable by a user to cause the mechanical input element to move within the device”, as claimed.
As to claim 9, the prior art fails to teach or suggest, “detecting, via a first portion of a touch-sensitive surface of the device, one or more touch inputs from one or more objects external to the device; and
detecting movement of a mechanical input element that is at least partially internal to the device using a second portion, different from the first portion, of the touch-sensitive surface and a respective sensor, wherein the mechanical input element is manipulable by a user to cause the mechanical input element to move within the device”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694